Citation Nr: 1448803	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating (or evaluation) for bilateral hearing loss in excess of 0 percent for the period from August 19, 2009 to July 17, 2010, in excess of 20 percent for the period from July 17, 2010 to September 20, 2013, and in excess of 40 percent for the period from September 20, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1945 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied an increased (compensable) disability rating for bilateral hearing loss.  During the pendency of this appeal, the RO in Seattle, Washington issued a rating decision in May 2014 that assigned an increased rating of 20 percent for the period from July 17, 2010 to September 20, 2013, and an increased rating of 40 percent for the period from September 20, 2013.  Although higher staged increased ratings have been assigned for the bilateral hearing loss disability, the issue remains in appellate status because the maximum disability rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Jurisdiction over the matter is currently with the RO in Atlanta, Georgia.

The Veteran was scheduled for a hearing before the Board in May 2014; however, after being notified of the scheduled hearing, the Veteran withdrew the hearing request in writing.  See April 2014 letter; 38 C.F.R. § 20.704(d) (2014).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).






FINDINGS OF FACT

1.  For the rating period from August 19, 2009 to July 17, 2010, the bilateral hearing loss was manifested by no more than level VI hearing in the right ear and level II hearing in the left ear, as determined by audiometric data and speech recognition scores.

2.  For the rating period from July 17, 2010 to September 20, 2013, the bilateral hearing loss was manifested by no more than level VIII hearing in the right ear and level III hearing in the left ear, as determined by audiometric data and speech recognition scores.

3.  For the rating period from September 20, 2013, the bilateral hearing loss has been manifested by no more than level IX hearing in the right ear and level VI hearing in the left ear, as determined by audiometric data and speech recognition scores.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the rating period from August 19, 2009 to July 17, 2010, the criteria for a 10 percent disability rating for bilateral hearing loss, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1- 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  For the rating period from July 17, 2010 to September 20, 2013, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1- 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  For the rating period from September 20, 2013, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1- 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In a September 2009 letter sent prior to the initial decision on the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the service-connected bilateral hearing loss increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The September 2009 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports and medical opinions, and statements from the Veteran, the Veteran's wife, and the representative.

VA most recently examined the service-connected hearing loss in September 2013.  The VA examiner (QTC) interviewed the Veteran to receive a description of the functional impact of the hearing loss, and conducted all diagnostic testing pertinent to the rating criteria.  The Board finds that the September 2013 VA examination is adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

For hearing loss claims, the Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Increased Rating for Bilateral Hearing Loss

The Veteran asserts that the severity of the bilateral hearing loss disability is not adequately reflected by the current disability ratings.  Although the Veteran has not provided any statements since the disability rating was increased in stages in the May 2014 rating decision, previous statements have indicated that the hearing loss disability has created difficulty with conversation, watching television, and listening to the radio.  See August 2009 VA Form 21-4138; October 2011 L.M. letter.




From August 19, 2009 to July 17, 2010

For the period from August 19, 2009 to July 17, 2010, the bilateral hearing loss disability is rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.  After a review of all the evidence, lay and medical, the Board finds that the bilateral hearing loss was manifested by no more than level VI hearing in the right ear and level II hearing in the left ear, as determined by audiometric data and speech recognition scores.

VA audiological evaluation from February 2009 revealed puretone thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
75
95
LEFT
55
45
45
70
70

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 66 dB and 58 dB for the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 92 percent in the left ear.  Applying these scores to Table VI, the Veteran exhibited level VI hearing in the right ear, and level II hearing in the left ear.  Using this data in Table VII, the audiometric data and speech recognition scores support a 10 percent rating.

Additional audiological data was gathered by VA in October 2010.  Audiological examination for VA (by QTC Medical Services) in October 2010 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
35
80
95
LEFT
45
40
35
70
80

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 65 dB, and 56 dB for the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 96 percent in the left ear.  Applying these scores to Table VI, the Veteran exhibited level V hearing in the right ear and level I hearing in the left ear.  Using this data in Table VII, the audiometric data and speech recognition scores support a 0 percent (noncompensable) rating.

Neither the February 2009 nor the October 2010 audiological data demonstrate exceptional patterns of hearing.  Neither examination includes puretone thresholds of 55 dB or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) that warrant evaluation under 38 C.F.R. § 4.86(a).  Similarly, neither examination includes a puretone threshold of 30 dB or less at 1000 Hz to warrant evaluation under 38 C.F.R. § 4.86(b).

A private audiological examination conducted on March 29, 2010 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
80
100
LEFT
50
45
55
70
70

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 65 dB and 60 dB for the left ear.  Word recognition scores were 20 percent in the right ear and 76 percent in the left ear.  The test does not state whether the Maryland CNC test was used.  If the word recognition scores are based on the Maryland CNC test, the Veteran exhibited level XI hearing in the right ear, and level IV in the left ear; therefore, the March 29, 2010 private audiometric data and speech recognition scores may support a 30 percent rating.  

The March 2010 private audiological data presents puretone thresholds that are relatively consistent with the puretone thresholds on the February 2009 and October 2010 VA examinations; however, the speech recognition scores, which are not specified as being based on the Maryland CNC test, present an aberrational hearing loss disability picture that is inconsistent with specific VA examination speech recognition findings both prior and subsequent to this examination.  The subsequent July 2010 VA examination is more probative, as it is later in time, consistent with other speech recognition scores, and specifically indicates use of the Maryland CNC test.  As will be discussed in more detail below, a 20 percent speech recognition score in the right ear is less than half of the Veteran's second worst right ear speech recognition score (44 percent, July 2010 VA examination report) in the record; therefore, the Board does not presume that the Maryland CNC test was used and derives probative weight from the puretone thresholds only.  See 38 C.F.R. § 4.85(a).

In sum, the audiometric data and speech recognition scores indicate that the Veteran's hearing was worse in February 2009 than in October 2010.  On review of the Veteran's statements and VA treatment records, there is no indication from the Veteran that the hearing loss disability improved during this time.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an increased rating of 10 percent, but no higher, for the period from August 19, 2009 to July 17, 2010 have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  Because the preponderance of the evidence is against finding that an increased rating of 20 percent is warranted, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

From July 17, 2010 to September 20, 2013

For the period from July 17, 2010 to September 20, 2013, the bilateral hearing loss disability is rated at 20 percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  After a review of all the evidence, lay and medical, the Board finds that the bilateral hearing loss was manifested by no more than level VIII hearing in the right ear and level III hearing in the left ear, as determined by audiometric data and speech recognition scores.

VA examined the Veteran's hearing in July 2010, revealing puretone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
45
75
95
LEFT
50
50
45
70
70

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 68 dB, and 59 dB for the left ear.  Speech audiometry revealed speech recognition ability of 44 percent in the right ear and of 84 percent in the left ear.  Applying these scores to Table VI, the Veteran exhibited level VIII hearing in the right ear and level III hearing in the left ear.  Using this data in Table VII, the audiometric data and speech recognition scores support a 20 percent rating.

The Veteran submitted private audiometric data dated July 17, 2010 that reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
75
100
LEFT
55
45
50
70
75

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 68 dB, and 60 dB for the left ear.  Word recognition scores were 58 percent in the right ear and 84 percent in the left ear.  The test does not state whether the Maryland CNC test was used.  If the word recognition scores are based on the Maryland CNC test, the evidence shows level VIII hearing in the right ear, and level III in the left ear; therefore, the July 17, 2010 private audiometric data and speech recognition scores also support a 20 percent rating, but no higher.

Neither the VA July 2010 nor the private July 2010 audiological data demonstrate exceptional patterns of hearing.  Neither examination includes puretone thresholds of 55 dB or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) that warrant evaluation under 38 C.F.R. § 4.86(a).  Similarly, neither examination includes a puretone threshold of 30 dB or less at 1000 Hz to warrant rating under 38 C.F.R. § 4.86(b).
In sum, the audiometric data and speech recognition scores for the period from July 17, 2010 to September 20, 2013 weigh against finding that a disability rating in excess of 20 percent is warranted.  The audiometric data and speech recognition scores from the VA July 2010 and private July 2010 audiological examinations demonstrate hearing loss commensurate with a 20 percent disability rating but no higher.  The Board also reviewed the statements from the Veteran during this period, including during the July 2010 VA examination, which provide an estimate of the difficulty the hearing impairment caused; however, disability ratings for hearing loss are determined from the application of mechanical audiometric testing and speech recognition scores.  As the preponderance of the evidence is against finding that the criteria for a higher 30 percent rating have been met or more nearly approximated, the benefit of doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7. 

From September 20, 2013 

For the period from September 20, 2013, the bilateral hearing loss disability is rated at 40 percent under 38 C.F.R. § 4.86(a), Diagnostic Code 6100.  After a review of all the evidence, lay and medical, the Board finds that the bilateral hearing loss has been manifested by no more than level IX hearing in the right ear and level VI hearing in the left ear, as determined by audiometric data and speech recognition scores.

VA audiological examination from September 20, 2013 (administered by QTC) revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
60
80
95
LEFT
70
65
65
80
75

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 74 dB, and 71 dB for the left ear.  Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 84 percent in the left ear.  
Applying this data to Table VI, the Veteran exhibited level IX hearing in the right ear and level III hearing in the left ear.  Using this data in Table VII, the audiometric data and speech recognition scores support a 20 percent rating; however, puretone thresholds of 55 dB or more are present at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) for ratings under 38 C.F.R. § 4.86(a).  Using Table VIa, which is used for exceptional patterns of hearing, the audiometric data supports a 40 percent disability rating, derived from level IX hearing in the right ear (from Table VI) and level VI hearing in the left ear (from Table VIa).  See 38 C.F.R. § 4.86(a) (requiring each ear to be rated separately, and permitting use of either Table VI or Table VIa to determine the highest Roman numeral for each ear).

In sum, the audiometric data and speech recognition scores for the period from September 20, 2013 weigh against finding that a disability rating in excess of 40 percent is warranted.  The audiometric data and speech recognition scores from the September 2013 VA examination demonstrate hearing loss commensurate with a 40 percent disability rating, but no higher.  The Board also reviewed the statements from the Veteran during this period, including during the September 2013 VA examination, which provide an estimate of the difficulty the hearing impairment caused; however, disability ratings for hearing loss are determined from the application of mechanical audiometric testing and speech recognition scores.  As the preponderance of the evidence is against finding that the criteria for a higher 50 percent rating have been met or more nearly approximated, the benefit of doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7. 

 Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 
38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are ischemic heart disease and tinnitus.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not suggest, that he has been unable to secure or follow substantially gainful 
employment due to bilateral hearing loss; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See id. at 453-54.


ORDER

An increased rating of 10 percent for bilateral hearing loss, but no higher, for the period from August 19, 2009 to July 17, 2010 is granted; an increased rating in excess of 20 percent for the period from July 17, 2010 to September 20, 2013 is denied; and an increased rating in excess of 40 percent for the period from September 20, 2013 is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


